Opinion by
PARDEE, J.
FUNK, PJ. and WASHBURN, J„ concur.
SYLLABUS
The holder of a chattel mortgage upon an automobile who permits the mortgagor, a retail automobile dealer, to place said automobile upon its salesroom floor for the purpose of sale to one who might be attracted ■thereby, will not be permitted to assert its mortgage against an innocent purchaser, who bought the car from said dealer in the ordinary retail way for value and without actual notice of such mortgage.
Fufi opinion will be published later. Watch Omnibus Index.